Title: To Alexander Hamilton from Thomas Ellison, 14 July 1800
From: Ellison, Thomas
To: Hamilton, Alexander



Albany July 14th. 1800
Sir,

I met with the Aurora last Night, which has led me to an expression of my detestation of the infamous Writer. It did not occur to me that I might probably be the means of silencing him till within one Hour of the Mail’s being closed. I suggested the Idea to Mr Hale only, & he urged me to write to you.
I should be sorry to see the foregoing Letter published, & hope, that, if you will get a Copy of it conveyed to him with what precedes it, he will be prudent per force & keep himself quiet.
If you wish to make use of this Means of silencing the Scoundrel, I hope you will correct it, as it has been written in Haste, within the Hour.
Facit indignatio Versus—so says the Poet, but I vow I am too indignant to write correctly, or correct what I have written. I am, Sir, with Sincerity
your humble Servt.

T Ellison

